NICKELS, J.
We have carefully considered all matters presented in the motion for rehearing filed by defendants in error in the cause, and, in our opinion, nothing is presented which discloses any material error.
In subdivision 6, p. 10, of our original opinion (285 S. W. 280), this statement is made:1
“It [i. e. the will] had no attestation and (in the probate) it was not proved otherwise than by identification of the handwriting.”
We have determined that the reference to what was proved “in the probate” is without support in the record, and we desire to modify the opinion to the extent of omitting that reference. This error, however, seems to us to he immaterial.
We recommend that the motion for rehearing be overruled.